Title: Arthur S. Brockenbrough to James Madison, 23 September 1828
From: Brockenbrough, Arthur S.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Va
                                
                                Sept 23. 1828
                            
                        
                        
                        At the approaching meeting of the Visitors may I ask the favor of you & Mrs Madison to make my house
                            your home. We have one comfortable lodging room and nothing will give Mrs Brockenbrough & myself more pleasure
                            than to make you and Mrs Madison comfortable whilst you are here—If from indisposition or any other cause, we should be
                            deprived of the pleasure of your company, be pleased to tender my respects to Col: Monroe (who will in all probability
                            call on you) and assure him that the lodging room is equally at his service and that we shall be much gratified if he will
                            favor us with his company—with great respect I am Dr Sir your Obt Sert
                        
                        
                            
                                A S Brockenbrough
                            
                        
                    